Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 02/10/2022 have been fully considered but they are not persuasive. It is argued that the Office Action did not establish that the applied prior art taught a concentration of feed water having an initial alkalinity of 5 to 200 mg/L, and that such alkalinity is not an inherent characteristic of feed water being acidic or of any teachings of the primary references. It is submitted that Muro suggests such alkalinity with the disclosure of the feed water having a calcium concentration of 3.2 ppm as calcium ion, as calcium ions are a portion of the alkalinity of a water source, a total alkalinity of about 5 ppm or 5 mg/L being suggested.
It is also argued that neither Skovby nor any other prior art relied upon discloses a magnesium ion source, consisting of brucite, hydromagnesite or partially calcined, as solid particles having a weight median particle size in the range of from 0.5 to 1.5 mm;, as Skovby in paragraphs [0053 and 0057] only teaches micronized calcium carbonate and other micronized particles of an order of magnitude less than what is instantly claimed and with the references teaching mixing time of the slurry and not contact or residence time of the water in the bed of particles. 
It is submitted that Rabe et al, as evidenced in the accompanying Derwent publication teaches treatment of water, at mildly acidic to mildly alkaline condition, by contacting the water with calcined dolomite (i.e. “partially calcined dolomite”) which have a particle size of 0 to 3 mm, thus overlapping the claimed range, in order to buffer the quality of the water to have a pH more acceptable as potable water, inherently having 
It is further argued that neither Skovby nor any other prior art relied upon disclose or teach a contact time between the carbon dioxide-containing feed water flow and the solid particles in a solid bed, being between 0.1 min up to less than 5 minutes (min).
Regarding the issue of the contact time between the carbon-dioxide containing feed water flow and solid particles of mineralizing particles, it is submitted that Skovby teaches mixing of the water in a stationary vessel with a mixer over a contact time of 3 to 5 minutes [0076]. Thus, it would have been obvious to one of ordinary skill in the water treatment, to have contacted the water being treated in a mixing vessel over a contact or residence time of minutes, as taught by Skovby, in order to obtain a maximum, optimum mineralizing effect from the mineralizing particles, by optimizing contact of the water with the particles. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as obvious over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and further in view of Rabe et al German patent publication DE10157342 and the accompanying Derwent translation of publication ‘342. Referenced paragraph numbers of applied PGPUBS Documents are identified with “[ ]” nomenclature. 

Muro discloses for claim 1: A method for increasing the magnesium ion concentration of feed water [0001], the method comprising the following steps: 
(a) providing an inlet flow of feed water Quy (Q1), [0069]; (Muro suggests the water having a significant alkalinity with the disclosure of the feed water having a calcium concentration of 3.2 ppm as calcium ion, as calcium ions are a portion of the alkalinity of a water source, a total alkalinity of about 5 ppm or 5 mg/L being suggested).

(b) increasing the concentration of carbon dioxide in said inlet flow Qin to obtain a flow of carbon dioxide-containing feed water Qcox (5), [0040-0045, 0069-0072] and
(c) passing said flow Qvoz through a solid bed in a remineralization chamber (6) to obtain an outlet flow of treated water Qour [0010, 0046, 0069-0074]: 
characterized in that the solid bed in step (c) comprises a magnesium ion source, such as of magnesium carbonate or magnesium oxide [0029, 0036, 0073, 0074].
The claims differ by requiring the magnesium ion source to be in the form of solid particles having a solubility limit in water of 10 g/1 or less, measured at 20°C and 100 kPa. 
Skovby discloses a method for providing purified, re-mineralized water by providing a flow of feed water from a raw water source [0042, 0043], providing a combination of purification and demineralizing units or apparatus to treat the feed water [0044, 0045], injecting carbon dioxide into the water by providing a carbon dioxide injector [0020, 0046-0050], passing the carbon dioxide enriched water through a re-mineralizer, in the form of a slurry injector, by providing a re-mineralizer for enriching the purified and demineralized water with calcium and magnesium ions in the form of microionized particles of magnesium carbonate [0051-0057]. 
It would have been obvious to one of ordinary skill in the art of treating and remineralizing potable water, to have practiced the method of Muro, by utilizing microionized particles as the magnesium carbonate magnesium source, as suggested by Skovby, in order to increase the rate of dispersion and mixing of magnesium 
Muro and Skovby are silent as to the property of the magnesium carbonate, or particles thereof. The claims differ by requiring such particles having a solubility limit of 10g/L or less, measured at 20 degrees C and 100kPa. However, PubChem teaches on page 8, that magnesium carbonate has a solubility of around 0.1g/L, or somewhat higher when in solution with carbon dioxide-containing water. Thus, it would have been inherently obvious to one of ordinary skill in the art of treating and remineralizing potable water, that the method of Muro, as practiced or modified in view of Skovby, would have encompassed utilizing particles with the claimed solubility limit.
The claims also differ by requiring a magnesium ion source, as consisting of brucite, hydromagnesite or partially calcined, as solid particles having a weight median particle size in the range of from 0.5 to 1.5 mm;, as Skovby in paragraphs [0053 and 0057] only teaches micronized calcium carbonate and other micronized particles of an order of magnitude less than what is instantly claimed and with the references teaching mixing time of the slurry and not contact or residence time of the water in the bed of particles. 
Rabe et al, as evidenced in the accompanying Derwent publication teaches treatment of water, at mildly acidic to mildly alkaline condition, by contacting the water with calcined dolomite (i.e. “partially calcined dolomite”) which have a particle size of 0 to 3 mm, thus overlapping the claimed range, in order to buffer the quality of the water to have a pH more acceptable as potable water, inherently having health benefits. Thus, it would have been obvious to one of ordinary skill in the water treatment art to have 
The claims also differ by requiring a contact time between the carbon dioxide-containing feed water flow and the solid particles in a solid bed, being between 0.1 min up to less than 5 minutes (min).
Skovby teaches mixing of the water in a stationary vessel with a mixer over a contact time of 3 to 5 minutes [0076]. Thus, it would have been obvious to one of ordinary skill in the water treatment, to have contacted the water being treated in a mixing vessel over a contact or residence time of minutes, as taught by Skovby, in order to obtain a maximum, optimum mineralizing effect from the mineralizing particles, by optimizing contact of the water with the particles. 
Muro further discloses: 
the feed water requiring remineralization, thus having had minerals previously removed and hence inherently resulting in a magnesium concentration of 10 mg/L or less for claim 2 [0004]; 
the water having a Langelier Saturation Index (LSI) of about -2.0 to 1.0 for claim 4 [0076];

adjustment of feed water pH to a range of from 5.0 to 8.5 by adding caustic soda for claim 7 [0081]; 
the magnesium source being magnesium carbonate [0007-0010] for claim 9; and
the solid bed being in the form of a bed or chamber in which the fluid passes through in ascending or descending flow from inlet line to outlet line [0010, 0069, figure 1, chamber 6 and adjacent flow lines and arrows] for claim 13. 
For claim 8, Muro is silent as to the temperature of the feed water, however discloses it being conditioned to be used for human or agricultural consumption, hence inherently being at ambient temperatures of between 5 and 35 degrees C [0002-0003].
For claim 11, PubChem specifically teaches the solubility limit of the magnesium carbonate being of 5g/L or less.
Claims 15-19 are rejected under 35 U.S.C. 103 as obvious over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and further in view of Madolora et al patent 9,108,868 (Madolora) or Arakel et al PGPUBS Document US 2016/0244348 (Arakel).
For independent claims 15 and 18, Muro additionally discloses: A water treatment system for increasing the magnesium ion concentration of feed water, the system comprising: 
(i) an inlet from a line, the line or inlet being configured to receive an inlet flow of feed water Qin (inlet from Qt to line 1/3 having flow Q1);

(iii) a solid bed or “reactor” 6 (also see [0046 regarding “remineralization reaction is completed”]) located downstream from the pretreatment device, the solid bed being configured to receive the flow of carbon dioxide-containing feed water Qco2 from said pretreatment device through an inlet, to obtain an outlet flow of treated water Qour discharged/released through an outlet [0010, 0046, 0069-0074]; 
characterized in that the solid bed comprises a magnesium ion source [0029, 0036, 0073, 0074].
The claims differ by requiring the magnesium ion source to be in the form of solid particles having a solubility limit in water of 10 g/1 or less, measured at 20°C and 100 kPa. 
Skovby discloses a method for providing purified, re-mineralized water by providing a flow of feed water from a raw water source [0042, 0043], providing a combination of purification and demineralizing units or apparatus to treat the feed water [0044, 0045], injecting carbon dioxide into the water by providing a carbon dioxide injector [0020, 0046-0050], passing the carbon dioxide enriched water through a re-mineralizer, in the form of a slurry injector, by providing a re-mineralizer for enriching the purified and demineralized water with calcium and magnesium ions in the form of a mixing vessel or bed of microionized particles of magnesium carbonate [0051-0057, 0076]. 

Muro and Skovby are silent as to the property of the magnesium carbonate, or particles thereof. The claims differ by requiring such particles having a solubility limit of 10g/L or less, measured at 20 degrees C and 100kPa. However, PubChem teaches on page 8, that magnesium carbonate has a solubility of around 0.1g/L, or somewhat higher when in solution with carbon dioxide-containing water. Thus, it would have been inherently obvious to one of ordinary skill in the art of treating and remineralizing potable water, that the method of Muro, as practiced or modified in view of Skovby, would have encompassed utilizing particles with the claimed solubility limit.
Muro further discloses: 
injection of carbon dioxide being by way of injecting of gaseous carbon dioxide into the inlet flow in the form of bubbles for claim 16; and 
the solid bed being in the form of a bed or chamber in which the fluid passes through in ascending or descending flow from inlet line to outlet line [0010, 0069, figure 1, chamber 6 and adjacent flow lines and arrows] for claims 17 and 19.
These claims further differ by requiring the magnesium source comprising brucite or hydromagnesite. Madolora teaches treatment of water or aqueous solutions by brucite to remove various inorganic contaminants and employing flocculation. It would 
Alternately, Arakel teaches treatment of water or aqueous solutions by hydromagnesite to remove various inorganic contaminants and employing solid-liquid separation steps including evaporation and crystallization so as to precipitate out contaminants into forms useful as commercial byproducts. It would have been obvious to one of water treatment art to have supplemented the Muro water treatment process by additionally mixing the water being treated with hydromagnesite, in order to more completely remove additional inorganic contaminants by process steps yielding commercially valuable byproducts.
Also for claims 17 and 19, Arakel teaches the magnesium ion source comprising a solid powder, thus inherently constituting particles in the mm size range [0056, 0113], and PubChem specifically teaches the solubility limit of the magnesium carbonate being of 2g/L or less, or 0.5g/L or less.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and further in view of Madolora et al patent 9,108,868 (Madolora) or Arakel et al PGPUBS Document US 2016/0244348 (Arakel), as applied to claims 15-19, and additionally in view of Brotman PGPUBS Document US 2011/0100890. 

 It would have been further obvious to one of ordinary skill in the water treatment and remineralization arts, to have further modified the Muro system by constructing the treatment bed reactor as a cartridge, as taught by Brotman, to facilitate quick, easy replacement of the source of mineral, upon it becoming depleted.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and further in view of Rabe et al German patent publication DE10157342 and the accompanying Derwent translation of publication ‘342, as applied to claims 1, 2, 4, 5, 7-9, 11 and 13 above, and further in view of Madolora et al patent 9,108,868 (Madolora). Claim 21 further differs by requiring the magnesium source comprising brucite. Madolora teaches treatment of water or aqueous solutions by brucite to remove various inorganic contaminants and employing flocculation. It would have been obvious to one of water treatment art to have supplemented the Muro water treatment process by additionally mixing the water being treated with brucite, in order to more completely remove additional inorganic contaminants.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium , as applied to claims 1, 2, 4, 5, 7-9, 11 and 13 above, and further in view of Arakel et al PGPUBS Document US 2016/0244348 (Arakel). Claim 22 further differs by requiring the magnesium source comprising hydromagnesite. Arakel teaches treatment of water or aqueous solutions by hydromagnesite to remove various inorganic contaminants and employing solid-liquid separation steps including evaporation and crystallization so as to precipitate out contaminants into forms useful as commercial byproducts. It would have been obvious to one of water treatment art to have supplemented the Muro water treatment process by additionally mixing the water being treated with hydromagnesite, in order to more completely remove additional inorganic contaminants by process steps yielding commercially valuable byproducts.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and Madolora et al patent 9,108,868 (Madolora), as applied to claims 15-19. These claims specifically further require the magnesium source comprising brucite. Madolora teaches treatment of water or aqueous solutions by brucite to remove various inorganic contaminants and employing flocculation. It would have been obvious to one of water treatment art to have supplemented the Muro water treatment process by additionally mixing the water being treated with brucite, in order to more completely remove additional inorganic contaminants.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), and further in view of Arakel et al PGPUBS Document US 2016/0244348 (Arakel). Claim 24 specifically further differs by requiring the magnesium source specifically comprising brucite. Arakel teaches treatment of water or aqueous solutions by hydromagnesite to remove various inorganic contaminants and employing solid-liquid separation steps including evaporation and crystallization so as to precipitate out contaminants into forms useful as commercial byproducts. It would have been obvious to one of water treatment art to have supplemented the Muro water treatment process by additionally mixing the water being treated with hydromagnesite, in order to more completely remove additional inorganic contaminants by process steps yielding commercially valuable byproducts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The Amendment to various claims, and in to claim 1 requiring a combination of limitations directed to each of feed water alkalinity, carbon dioxide concentration, specific type of magnesium ion source utilized and contact time of carbon dioxide and water constitute New Issues, necessitating new grounds of rejection which required consideration of different combinations of prior art.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/04/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778